DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed August 8, 2022 have been entered into the file. Currently claims 4 and 7 are cancelled and claims 13-20 are withdrawn, resulting in claims 1-3, 5-6, and 8-12 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 9-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunze (US 2012/0269691)1.
With respect to claim 1, Kunze teaches a fiber mat, preferably a polycrystalline, needle-punched or stitchbonded alumina-silica fiber (aluminosilicate ceramic fiber) mat, which contains an organosilicon compound (paragraph [0002]). In one aspect the invention is a “fiber blanket” which is a structure of inorganic fibers which are regularly or arbitrarily arranged such as a web or nonwoven material (paragraph [0020]). As can be seen in FIG. 1, the thickness dimension of the fiber mat 31 is significantly smaller than the circumference and length dimensions (paragraph [0012]; FIG. 1), and therefore is a two-dimensional nonwoven structure as provided on page 3, line 30 into page 4, line 2 of the instant specification, which provides a tubular shaped structure as an example of a two-dimensional nonwoven fibrous structure. As can also be seen in FIG. 1 the fiber mat 31 has a longest major surface dimension (length) and a shortest major surface dimension (circumference) (paragraph [0012]; FIG. 1).
There is no specific limitation on the length of the inorganic fibers, however the inorganic fibers preferably have an average length of from about 0.01 to 1000 mm, and most preferably about 0.5 to 300 mm (paragraph [0034]). When the average length of the inorganic fibers is less than about 0.5 mm, the effect of forming the fiber blanket for which the inorganic fibers are used can possibly decrease (paragraph [0034]). Conversely, when the length exceeds about 500 mm, the handling property of the inorganic fibers can possibly become poor (paragraph [0034]). As a result, it can be difficult to produce the fiber blanket smoothly (paragraph [0034]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the length of the fibers to include the claimed range. One would have been motivated to provide a fiber length that is long enough to be able to form the nonwoven mat, but no so long that the handling property decreases and it is difficult to produce the mat smoothly. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
With respect to the fibers being discontinuous, the instant specification at page 17, lines 36-37 describes discontinuous fibers as having lengths in the range of from about 3 mm up to about 1000 mm, and in any range within that broader range. As discussed above, the fibers of Kunze have an average length of from about 0.01 to 1000 mm, and most preferably about 0.5 to 300 mm (paragraph [0034]), therefore the fibers of Kunze are discontinuous.
Kunze teaches the claimed invention above but does not expressly teach a compression resilience of at least 50 kPa after 1,000 cycles at 900oC when measured according to the Fatigue Test using the open gap setting. It is reasonable to presume that the compression resilience is inherent to Kunze.
Support for said presumption is found in that Kunze teaches all the structure disclosed in claim 1, as described above. Additionally, the instant specification at page 4, lines 18-27 discloses that a two-dimensional structure of discontinuous fibers that have been fired can exhibit a compression resiliency of at least 50 kPa after 1,000 cycles at 900oC when measured according to the Fatigue Test using the open gap setting. Page 8, lines 28-34 of the instant specification disclose that nonwoven webs with outstanding compression resilience retain their shape and thermal and/or acoustic insulation characteristics under the compression stresses encountered when used in motor vehicle insulation applications and mounting applications (e.g., mounting pollution control elements).
As described above, the ordinary artisan would have been motivated to optimize the fiber length to include the claimed range for the reasons described in the rejection of above. Additionally, Kunze teaches that examples of the mat have shown higher initial cold compression and higher compression retention after cycling compared to current fiber mats (paragraph [0038]) and provide improved compression within a pollution control device (paragraph [0062]). The compression test appeared to use an open gap setting (paragraphs [0095]-[0107]) and at Table 3 compression tests performed at ambient conditions has a compression resilience of at least 50 kPa for the majority of the examples (paragraphs [0124]-[0125]; Table 3).
Since Kunz teaches a similar structure and material as the claimed invention and acknowledges that the nonwoven web has some degree of compression resilience, albeit measured under different conditions than claimed, particularly when used in a pollution control device, it is expected that the nonwoven web of Kunze has the same properties as the claimed invention.

With respect to claim 2, Kunze teaches all the limitations of claim 1 above. Kunze further teaches the fiber mat and/or the fiber blanket are needle punched (paragraph [0035]). Needle punching usually has the effect of orienting part of the fibers in the direction vertical to the laminated surface (paragraph [0035]). As a result, the bulk specific gravity of the sheet is increased, and delamination and shifts among the layers are prevented (cohesive) (paragraph [0035]).
It is noted that the instant specification defines the term “cohesive mat or web” on page 11, lines 25-26 as referring to a mat or web held together without the use of a binder. In light of the definition, the scope of claim 2 is being interpreted as requiring the nonwoven structure to be capable of being held together without a binder, but does not necessarily exclude the presence of a binder. Since the needle punching of Kunze prevents delamination and shifts in the web, Kunze teaches a cohesive two-dimensional nonwoven structure.

With respect to claim 3, Kunze teaches all the limitations of claim 1 above. Kunz further teaches the fibers may be alumina-silica fibers such as mullite (100% mullite) (paragraph [0008]). The inorganic fiber preferably comprises a combination of alumina and silica, and preferably has a mullite composition (100% mullite) (paragraph [0031]).

With respect to claim 5, Kunze teaches all the limitations of claim 1 above. Kunze further teaches the mat may be needle-punched or stitchbonded (paragraph [0002]).
To one of ordinary skill in the art it would have been obvious to try needle punching or stitch bonding the mat in order to determine which provides the desired bulk specific gravity and strength (see paragraph [0035]).

With respect to claim 6, Kunze teaches all the limitations of claim 1 above. Kunze further teaches that although there is no specific limitation on the average diameter of the inorganic fibers, they preferably have an average diameter of from about 1 microns to 50 microns, more preferably about 2 to 14 microns, and most preferably 4 to 8 microns (paragraph [0033]). When the inorganic fibers have an average diameter of less than about 4 microns, the portion of respirable and potentially hazardous fibers becomes significant (paragraph [0033]).
Kunze teaches the claimed invention above but does not expressly teach the diameter being measured using the Filament Diameter Measurement Procedure with electro microscopy. It is reasonable to presume that the diameter as measured by the claimed method is inherent to Kunze. Support for said presumption is found in that Kunze teaches a range of 4 to 8 microns (Kunze; paragraph [0033]) that is totally encompassed by the claimed range. Therefore it is reasonable to presume that when measured according the claimed methods the diameter of Kunze will remain within the claimed range. Additionally, the instant specification at page 17, lines 2-6 discloses that ceramic fibers that are non-respirable exhibit a diameter of at least 3 micrometers. Similarly, Kunze teaches that the fibers preferably have an average diameter of greater than 4 microns because if the average diameter is less than 4 microns then the portion of respirable and potentially hazardous fibers becomes significant (Kunze; paragraph [0033]). Since the selection of the specific diameter is done for the same reasons in the prior art and the instant specification it is again reasonable to presume that when measured according to the claimed methods the diameter of Kunze will remain in the claimed range.

With respect to claim 9, Kunze teaches all the limitations of claim 1 above. Kunze further teaches typical fiber blankets have a thickness from about 1 to 50 mm, preferably about 1.5 to 30 mm, and more preferably about 4 to 20 mm (paragraph [0020]).

With respect to claim 10, Kunze teaches all the limitations of claim 1 above. Kunze further teaches in the examples that the fiber blankets have a base weight of 1400 g/m2 (paragraphs [0110]-[0113]).

With respect to claim 12, Kunze teaches all the limitations of claim 1 above. Kunze further teaches the invention provides improved high performance fiber mounting mats for a broad application range including diesel filter, diesel oxidation catalysts, NOx traps and converters, closed couples and manifold mounted converters, sensitive substrates like ultra-thin-wall etc. (paragraph [0077]).



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunze (US 2012/0269691)2 as applied to claim 1 above, and further in view of Merry (US 2006/0153746)1.
With respect to claim 8, Kunze teaches all the limitations of claim 1 above. Kunze further teaches the invention typically provides improved high performance fiber mounting mats for a broad range of applications including diesel filters and diesel oxidation catalysts (paragraph [0077]).
Kunze is silent as to the web having a bulk density of from 0.05 to 0.3 g/cm3.
Merry teaches pollution control devices that include a mounting mat for mounting a pollution control element in the pollution control device that are intended for the treatment of exhaust of an internal combustion engine (e.g., a diesel engine) (paragraph [0001]). The nonwoven mat comprises at least 90% by weight based on the total weight of the mat of chopped magnesium aluminum silicate glass fibers that have a number average diameter of 5 microns or more and a length of 0.5 to 15 cm (paragraph [0012]). The mounting mats are particularly suitable for mounting a diesel pollution control monolith in a pollution control device (paragraph [0036]). Typically, the mount density of the mat, i.e., the bulk density of the mat after assembly, should be at least 0.2 g/cm3 to provide sufficient pressure to hold the monolith securely in place (paragraph [0036]). At mount densities above about 0.7 g/cm3 the fibers can be unduly crushed (paragraph [0036]). Also at a very high mount density there may be a risk that the monolith breaks during assembly of the pollution control device (paragraph [0036]). Preferably the mount density should be between about 0.25 g/cm3 and 0.45 g/cm3 (paragraph [0036]).
The bulk density range of Merry substantially overlaps the claimed range in the instant claim 8. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Merry, because overlapping ranges have been held to establish prima facie obviousness.
Since both Kunze and Merry teach nonwoven mounting mats for diesel pollution control devices made of aluminum silicate fibers with similar diameters and lengths, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven mat of Kunze to have a bulk density of 0.2-0.70 g/cm3 in order to provide a mat that has sufficient pressure to hold the monolith securely in place without crushing the fibers or causing the monolith to break during installation.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunze (US 2012/0269691)3 as applied to claim 1 above, and further in view of Fay (US 6551951)1 and Kumar (US 2011/0126499)1.
With respect to claim 11, Kunze teaches all the limitations of claim 1 above. Kunze further teaches the fiber mat is essentially free of organic binder which means if contains preferably less than 1%, more preferably less than 0.75%, even more preferably less than 0.5%, less than 0.25%, and less than 0.1% by weight, and most preferably no organic binder, based on the total weight of the fiber mat (paragraph [0008]). Kunze further teaches the invention provides improved high performance fiber mounting mats for a broad application range including diesel filter, diesel oxidation catalysts, NOx traps and converters, closed couples and manifold mounted converters, sensitive substrates like ultra-thin-wall etc. (paragraph [0077]).
Kunze is silent as to the fiber mat comprising an inorganic binder.
Fay teaches a burn through resistant nonwoven mat for use in thermal and/or acoustical insulation blanket systems which utilizes a blend of quartz fibers and aluminosilicate ceramic oxide having a mean diameter between 6 microns and 12 microns and an average length between about 5 mm and 20 mm (col. 6, lines 44-65). Fay further teaches that the addition of a high temperature ceramic (inorganic) binder helps the mat retain its form and strength for at least four minutes during exposure to the 1100oC temperature and pulsating high pressure flame front in the FAA medium scale burn through test (col. 2, lines 26-30).
Since both Kunze and Merry teach thermal insulation blanket nonwoven mats comprising aluminosilicate fibers with similar lengths and diameters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber mat of Kunze to include a ceramic (inorganic) binder in order to help the mat retain its form and strength for at least four minutes when exposed to high temperature and pulsating high pressure.
Kunze in view of Merry is silent as to the inorganic binder comprising silica, alumina, zirconia, kaolin clay, bentonite clay, silicate, micaceous particles, precursors thereof, and any combinations thereof.
Kumar teaches a mat for use in an exhaust gas treatment device such as catalytic converters and diesel particulate traps that are used in automotive exhaust systems (paragraph [0002]). The mat may be used as a mounting mat to mount a fragile monolith within an outer housing of an exhaust gas treatment device or as thermal insulation in an end cone of the exhaust gas treatment (paragraph [0002]). The mounting mat material may contain only inorganic fibers or may also contain other types of fibers, organic binders, inorganic binders, and intumescent materials (paragraph [0008]). Kumar further teaches that suitable inorganic binder materials include inorganic particulate materials, colloidal dispersions of alumina, silica, zirconia, and mixtures thereof (paragraph [0062]).
Since both Kunze in view of Merry and Kumar teach nonwoven fiber mounting mats comprising inorganic fibers and inorganic binders, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inorganic binder of Kunze in view of Merry to include colloidal dispersions of alumina, silica, and/or zirconia because they are known inorganic binders in the art for inorganic nonwoven mounting materials and will provide the predictable result of bonding the inorganic fibers. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).
	
Response to Arguments
Response – Drawings
The objections to the drawings have been overcome by Applicant’s amendments to the drawings and specification as well as the arguments in the response received on August 8, 2022.

Response – Claim Rejections 35 USC §112
The rejections of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed August 8, 2022.

Response – Claim Rejections 35 USC §103
Applicant’s arguments submitted on October 8, 2022 have been fully considered and are not persuasive.
On pages 9-10 of the response Applicant submits that claim 1 was rejected under 103, not 102, and that the Office has not shown that the fibers of Kunze meet the length limitation recited in claim 1.
The Examiner respectfully disagrees. It is unclear whether Applicant is alleging that because claim 1 was rejected under 35 U.S.C. 103, an inherency rejection cannot be applied. Applicant is directed to MPEP 2112 which states that the express, implicit, and inherent disclosures of a prior art reference may be relied on in the rejection of claims under 35 U.S.C. 102 or 103. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.
With respect to the allegation that the Office has not shown that the fibers of Kunze meet the length limitation recited in claim 1, the Office Action in the rejection of claim 1 describes how there is no specific limitation on the length of the inorganic fibers in Kunze, however the inorganic fibers preferably have an average length of from about 0.01 to 1000 mm, and most preferably about 0.5 to 300 mm (paragraph [0034]). When the average length of the inorganic fibers is less than about 0.5 mm, the effect of forming the fiber blanket for which the inorganic fibers are used can possibly decrease (paragraph [0034]). Conversely, when the length exceeds about 500 mm, the handling property of the inorganic fibers can possibly become poor (paragraph [0034]). As a result, it can be difficult to produce the fiber blanket smoothly (paragraph [0034]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the length of the fibers to include the claimed range. One would have been motivated to provide a fiber length that is long enough to be able to form the nonwoven mat, but no so long that the handling property decreases and it is difficult to produce the mat smoothly. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
MPEP 2114.05(II)(B) states that in order to properly support a rejection on the basis that an invention is the result of “routine optimization”, the examiner must make findings of relevant facts and present the underpinning reasoning in sufficient detail. It is the position of the Examiner that is burden has been met. Based on the teachings of Kunze, one of ordinary skill in the art would have been motivated to provide a fiber length that is long enough to be able to form the nonwoven mat, but not so long that the handling property decreases and it is difficult to produce the mat smoothly.

On page 10 of the response Applicant submits that in order to show inherency the inherent result must necessarily happen and cannot be shown by mere possibilities.
MPEP 2112(V) states that once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of proof shifts to the applicant. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed invention. Whether the rejection is based on “inherency” under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden is the same. It is the position of the Examiner that a sufficient case for inherency based on fact and reasoning has been presented. As seen in the inherency rejection repeated below, the invention of Kunze includes the same structural features as the claimed invention, as well as similar properties as those claimed, albeit measured under different conditions. Applicant has not provided any evidence that the prior art products do not necessarily or inherently possess the characteristics of the claimed invention.
Kunze teaches the claimed invention above but does not expressly teach a compression resilience of at least 50 kPa after 1,000 cycles at 900oC when measured according to the Fatigue Test using the open gap setting. It is reasonable to presume that the compression resilience is inherent to Kunze.
Support for said presumption is found in that Kunze teaches all the structure disclosed in claim 1, as described above. Additionally, the instant specification at page 4, lines 18-27 discloses that a two-dimensional structure of discontinuous fibers that have been fired can exhibit a compression resiliency of at least 50 kPa after 1,000 cycles at 900oC when measured according to the Fatigue Test using the open gap setting. Page 8, lines 28-34 of the instant specification disclose that nonwoven webs with outstanding compression resilience retain their shape and thermal and/or acoustic insulation characteristics under the compression stresses encountered when used in motor vehicle insulation applications and mounting applications (e.g., mounting pollution control elements).
As described in claim 1, Kunze teaches that there is no specific limitation on the length of the inorganic fibers, however the inorganic fibers preferably have an average length of from about 0.01 to 1000 mm, and most preferably about 0.5 to 300 mm (Kunze; paragraph [0034]). When the average length of the inorganic fibers is less than about 0.5 mm, the effect of forming the fiber blanket for which the inorganic fibers are used can possibly decrease (Kunze; paragraph [0034]). Conversely, when the length exceeds about 500 mm, the handling property of the inorganic fibers can possibly become poor (Kunze; paragraph [0034]). As a result, it can be difficult to produce the fiber blanket smoothly (Kunze; paragraph [0034]). The ordinary artisan would have been motivated to optimize the fiber length to include the claimed range for the reasons described in the rejection of claim 1 above.
Additionally, Kunze teaches that examples of the mat have shown higher initial cold compression and higher compression retention after cycling compared to current fiber mats (paragraph [0038]) and provide improved compression within a pollution control device (paragraph [0062]). The compression test appeared to use an open gap setting (paragraphs [0095]-[0107]) and at Table 3 compression tests performed at ambient conditions has a compression resilience of at least 50 kPa for the majority of the examples (paragraphs [0124]-[0125]; Table 3).
Since Kunz teaches a similar structure and material as the claimed invention and acknowledges that the nonwoven web has some degree of compression resilience, albeit measured under different conditions than claimed, particularly when used in a pollution control device, it is expected that the nonwoven web of Kunze has the same properties as the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Previously presented
        3 Previously presented